DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 19th, 2019 have been entered and accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 13 and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi (US 2013/0146192).
Regarding claim 1, Miyoshi anticipates a tire (ref. #10) comprising a tread portion (Fig. 2) comprising a shoulder main groove (ref. #34) extending continuously in a zigzag manner in a tire circumferential direction on a side of a tread edge (Para. 25; Fig. 2), a plurality of middle lateral grooves (ref. #36) each extending inwardly in a tire axial direction from the shoulder main groove (Para. 26; Fig. 2), and a plurality of middle blocks (ref. #46) divided by the plurality of the middle 
Regarding claim 2, Miyoshi anticipates the invention disclosed in claim 1, as described above. Additionally, Miyoshi teaches at least one of the middle blocks has two semi-sipes (Fig. 2).
Regarding claim 3, Miyoshi anticipates the invention disclosed in claim 2, as described above. Additionally, Miyoshi teaches the two semi-sipes include a first semi-sipe extending from the first edge and a second semi-sipe extending from the second edge (Fig. 2).
Regarding claim 13, Miyoshi anticipates the invention disclosed in claim 3, as described above. Additionally, Miyoshi teaches the middle blocks include first middle blocks each provided with one full sipe and the first semi-sipe and the second semi-sipe (Fig. 2); and second middle blocks each provided with one full sipe and one semi-sipe (Fig. 2).
Regarding claim 16, Miyoshi anticipates the invention disclosed in claim 13, as described above. Additionally, Miyoshi teaches the first semi-sipe and the second semi-sipe are inclined in the same direction with respect to the tire axial direction (Fig. 2).
Regarding claim 17, Miyoshi anticipates the invention disclosed in claim 16, as described above. Additionally, Miyoshi teaches the first semi-sipe and the second semi-sipe extend parallel with each other (Fig. 2).
Regarding claim 18, Miyoshi anticipates the invention disclosed in claim 17, as described above. Furthermore, the semi-sipes taught in Miyoshi have a maximum angle of about 0 degrees (Fig. 2)
Regarding claim 19, Miyoshi anticipates the invention disclosed in claim 13, as described above. Additionally, Miyoshi teaches the full sipe provided in each of the second middle blocks is inclined in the same direction as the semi-sipes provided in the first middle blocks (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 8 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2013/0146192) in view of Wakizono (US 2016/0297255).
Regarding claim 4, Miyoshi anticipates the invention disclosed in claim 1, as described above. However, Miyoshi does not teach the tread portion comprising a crown main groove with lateral groove portions.
Yet, in a similar field of endeavor, Wakizono discloses a tread with a shoulder main groove (ref. #3) extending continuously in a zigzag manner in the circumferential direction (Para. 37) and a plurality of middle blocks (ref. #19) divided by a plurality of middle lateral grooves (ref. #13). Additionally, Wakizono teaches the tread portion comprising a crown main groove (ref. #4) extending in the tire circumferential direction on a side of a tire equator of the shoulder main groove (Fig.1), the crown main groove has longitudinal groove portions (ref. #11) and lateral groove portions (ref. #12) arranged alternately in the tire circumferential direction so that the crown main groove extends in a zigzag manner (Fig. 1; Para. 46), the longitudinal groove portions extend obliquely in the tire circumferential direction (Fig. 2), and the lateral groove portions extend in the tire axial direction (Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Miyoshi to include crown main groove with longitudinal and lateral groove portions, as taught by Wakizono. One would be motivated to make this modification to improve the traction and handling performance on snowy roads (Wakizono, Para. 46).
Regarding claim 5, Miyoshi in view of Wakizono teaches the invention disclosed in claim 4, as described above. Furthermore, Miyoshi teaches first middle lateral grooves (ref. #36) connected with longitudinal groove portions (ref. #32) extending from a crown main groove (Fig. 2), while Wakizono teaches second middle lateral grooves (ref. #13) connected to a part of the lateral groove portions (ref. #14; Fig. 1).
Regarding claim 6, Miyoshi in view of Wakizono teaches the invention disclosed in claim 5, as described above. Furthermore, Wakizono discloses a plurality middle lateral grooves (ref. #17) that are connected to a longitudinal groove portion (ref. #5) extending from a crown main groove (Fig. 1). Furthermore, Wakizono discloses this middle lateral groove is bent in a direction 
Regarding claim 7, Miyoshi in view of Wakizono teaches the invention disclosed in claim 6, as described above. Furthermore, Wakizono discloses a middle lateral groove (ref. #17) that includes a part that extends along a full sipe on a middle block (ref. #21) (Fig. 1).
Regarding claim 8, Miyoshi in view of Wakizono teaches the invention disclosed in claim 5, as described above. Furthermore, Wakizono teaches the second middle lateral groove (ref. #13) includes a main body portion (ref. #13) and a branch portion (ref. #24), the main body portion extends so as to connect between the shoulder main groove and the crown main groove (Fig. 1), and the branch portion branches from the main body portion and extends therefrom (Fig. 2).
Regarding claim 11, Miyoshi in view of Wakizono teaches the invention disclosed in claim 8, as described above. Furthermore, Wakizono teaches the branch portion (ref. #24) terminates within one of the middle blocks adjacent thereto (Fig. 2).
Regarding claim 12, Miyoshi in view of Wakizono teaches the invention disclosed in claim 8, as described above. Furthermore, Wakizono teaches the branch portion (ref. 24) has an edge extending linearly and continuously with a part of an edge of a main body portion (Fig. 2).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Wakizono as applied to claim 8 above, and further in view of Yoshida (US 2016/0152091).
Regarding claim 9, Miyoshi in view of Wakizono teaches the invention disclosed in claim 8, as described above. However, these references don’t teach the main body portion comprising a second portion with a groove width greater than the first portion.

It would have been obvious to one of ordinary skill in the art to modify the invention dis closed by Miyoshi and Wakizono to include a main body portion comprising a second portion with an increasing groove width greater than a first portion, as taught by Yoshida. One would be motivated to make this modification to prevent damages to the middle blocks and improve on-ice and durability performance (Yoshida – Para. 86).
Regarding claim 10, Miyoshi in view of Wakizono and Yoshida teaches the invention disclosed in claim 9, as described above. As described above, Wakizono makes it obvious to design the tread portion so the first middle lateral groove is bent in a direction so as to be convex toward one side in the tire circumferential direction (Wakizono – Para. 74). Additionally, the connection portion between the first and second portion taught in Yoshida creates a convex portion (Fig. 1). Specifying the connection portion is bent so as to be convex toward the other side is a rearrangement of parts limitation. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2013/0146192) in view of Oodaira (US 2013/0000805).
Regarding claim 14, Miyoshi anticipates the invention disclosed in claim 13, as described above. However, Miyoshi does not teach the full sipe in the first middle blocks with a bent portion so as to be convex toward one side.
Yet, in a similar field of endeavor, Oodaira discloses a tire comprising a tread portion (ref. #1) with a plurality of blocks (ref. #4) comprising full sipes (ref. #42). Furthermore, these full sipes provided in these blocks have a bent portion so as to be convex toward one side in the tire circumferential direction (Fig. 1).
 It would have been obvious to one of ordinary skill in the art to modify the invention taught by Miyoshi to include full sipes with a bent portion so as to be convex toward one side in the tire circumferential direction. One would be motivated to make this modification to optimize performance in icy conditions (Oodaira – Para. 23).
Regarding claim 15, Miyoshi in view of Oodaira teaches the invention disclosed in claim 14, as described above. Furthermore, Oodaira teaches the sipes can be arranged in a range 25 to 35 degrees (Para. 49).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2013/0146192) in view of Tanaka (US 2013/0105052).
Regarding claim 20, Miyoshi anticipates the invention disclosed in claim 13, as described above. However, Miyoshi does not teach the full sipe including two bent portions.
Yet in a similar field of endeavor, Tanaka discloses a tire comprising a tread portion with a plurality of blocks (ref. #12) containing full sipes (ref. #25)(Fig. 7). The full sipe provided in each of the blocks has two bent portions so as to include a first sipe portion, a second sipe portion, and a third sipe portion (Para. 99; Fig. 7), the first sipe portion extends from the first edge and parallel with the semi-sipes (ref. #27) provided in adjacent middle blocks (Fig. 7), the second sipe portion is connected with the first sipe portion and is inclined at a larger angle than the first sipe portion with respect to the tire axial direction (Fig. 7), and the third sipe portion extends between the 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Miyoshi so that middle blocks included a full sipe comprising two bent portions to include first, second and third sipe portions. One would be motivated to make this modification to exert edge effect in the axial and circumferential directions on the tread portion to improve on-ice performance (Tanaka – Para. 98).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743